Citation Nr: 1229128	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-10 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left total knee arthroplasty (TKA).  

2.  Entitlement to an increased rating for the residuals of a left TKA, currently evaluated under a temporary total rating.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to January 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO increased the noncompensable rating for the residuals of a left knee injury to 10 percent disabling (effective August 13, 2007).  The RO also denied a claim for service connection for the right knee.  

In February 2010, the RO granted a temporary total rating for the left TKA (under 38 C.F.R. § 4.71a, DC 5259) from August 14, 2009 to December 1, 2009; after that a 10 percent rating was assigned.  In March 2012, the RO assigned a temporary total rating effective December 12, 2011.  This rating is still in effect with a 30 percent rating assignment anticipated from February 1, 2013 (See March 2012 RO code sheet).  

Virtual VA records for this case are available and have been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

There are indications in the file that the Veteran is receiving Social Security Administration (SSA) benefits.  (See June 1983 and May 1997 SSA letters.)  As it appears the records could prove relevant to the claim on appeal, the records should be requested.  See Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2010).  

For the claim for service connection for a right knee disability, the Board finds a new VA examination and opinion is necessary.  The Veteran has a very complicated medical picture and past examinations do not reflect that the claims file has been reviewed in detail.  Additionally, the Board finds the Veteran is a poor historian.  For example, he told a clinician in January 1983 that he "received shrapnel" in his left knee but then denied any specific injury to the left knee at the November 2007 VA examination.  Service records do not show combat awards and his military occupational specialty was supply or stock clerk.  Also at an October 2004 VA joint examination, the Veteran reported having right knee operations in 1970 and in 1973 or 1974, however, the August 1971 VA examination report does not show the Veteran having any right knee complaints.  

As a result, the Board will summarize the records regarding the Veteran's medical history for the right knee.  An August 1971 VA examination regarding the left knee shows the only present complaint was residual discomfort in the area of the left knee, not the right.  In November 1996, an X-ray noted a total right hip replacement.  A September 2006 VA orthopedic consultation noted multiple orthopedic problems: compression fractures of lower spine due to prednisone osteoporosis (not service-connected), past left total hip arthroplasty or THA (not service-connected) and pain in the left knee (service-connected).  

A March 2007 VA X-ray showed mild degenerative osteoarthritis of the right knee; VA records show in 2010 the Veteran received a right TKA.  However, a March 2007 VA orthopedic record notes the Veteran had arthritis associated with inflammatory disease.  Other records note the Veteran has mild right-sided weakness and hemiparesis after stroke (see July 2009 VA note and September 2009 private hospital record).  

Past VA examinations have not noted full review of the file before providing an opinion regarding the right knee and there is no opinion in the file regarding secondary aggravation.  On remand, the examiner should state the file was reviewed in full and offer an opinion regarding whether it is likely, less likely or at least as likely as not that the right knee is directly caused or aggravated by service or secondarily caused or aggravated by his service-connected left TKA residuals.  

As for rating for the left TKA residuals, the Veteran is currently receiving a 100 percent disability rating or temporary total rating after having a left TKA in December 2011.  The Veteran should be given a new VA examination at an appropriate time to determine the current nature and severity of his service-connected disability after the one year period has commenced (see 38 C.F.R. § 4.71a, Diagnostic Code 5055).  

Accordingly, the case is REMANDED for the following action: 

1.  First, request SSA records and associate them with the file.  A negative response is requested and should be placed in the file.  

2.  Next, ensure that all current VA treatment records are associated with the file.  (In October 2007, the Veteran stated he has only been treated at Loma Linda VAMC and San Diego VAMC.)  If more records are unavailable, a negative response is requested.  

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine: (a) the nature and etiology of any right knee disability and the (b) current nature and severity of the left TKA.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination and the examiner should state the file has been reviewed.  All indicated testing, including X-rays, should be conducted.  All pertinent pathology should be noted in the examination report.  

(a) For any and each right knee disability diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater:
* that such disability had its clinical onset in service or was aggravated during service; 
* that such disability was caused by or due to due to the service-connected left TKA; and/or 
* that such disability was aggravated by the service-connected left TKA.  

(b) For the left knee TKA, The examiner should specifically provide the following:
* Describe the current severity of the Veteran's service-connected left TKA residuals, including range of motion testing, pain and functional loss on repetitive motion, and testing for subluxation and instability.  
* Do the left TKA residuals result in chronic residuals consisting of severe painful motion or weakness? See 38 C.F.R. § 4.71a, DC 5055 (2011).  
* Do the left TKA residuals alone prevent the Veteran from obtaining or maintaining a substantially gainful occupation?  

The examiner should specifically reference the above mentioned private, service treatment, and VA records in coming to a conclusion.  

4.  Re-adjudicate the claims for an increased rating for a left TKA and service connection for a right knee disability.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) his failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

